Citation Nr: 1332879	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  08-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, on brokerage for the RO in Detroit, Michigan.

In May 2009, the appellant presented testimony at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.  In the October 2008 substantive appeal, the appellant indicated he wanted a Travel Board hearing.  However, in a response received in January 2009, he indicated that he requested an RO hearing instead of a Board hearing.  Thus, the Board hearing request is deemed to be withdrawn.


FINDING OF FACT

Affording the appellant the benefit of the doubt, the competent medical evidence and competent and credible lay evidence of record demonstrates that the appellant's  erectile dysfunction is related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).


II.  Legal Criteria and Analysis

The appellant asserts that he is entitled to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.  The appellant is also service-connected for diabetic nephropathy and peripheral neuropathy of the right and left lower extremities, associated with diabetes mellitus, type II.  For the reasons that follow, the Board finds that service connection is warranted.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Service connection may be also granted for disability which is proximately due to, the result of, or aggravated by, a service connected disease or injury.  38 C.F.R. § 3.310 (2013).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  See Wallin v. West, 11 Vet. App. 509. 512 (1998).

The evidence reflects that the appellant has been diagnosed with erectile dysfunction.  See September 2010 and February 2012 VA examinations.  As the appellant has a current disability, the first element of a service connection has been met.

In an April 2007 letter, a VA nurse practitioner stated that the appellant "has the condition of Erectile Dysfunction that is secondary to his diagnosis of Diabetes Mellitus."  The nurse practitioner's statement indicates the appellant's erectile dysfunction is related to his service-connected diabetes mellitus.  However, the nurse practitioner did not provide a rationale for the opinion.

The appellant was evaluated at VA examinations in September 2007, October 2009, September 2010, and February 2012.  The September 2007 VA examiner noted that the appellant's erectile dysfunction had a contributing cause of diabetic neuropathy.  However, the examiner also opined that the appellant's erectile dysfunction was not a complication of diabetes mellitus.  The VA examiner stated that on physical exam there was no indication of nerve dysfunction to the nerves that innervate the penis and are responsible for erection.  The examiner noted that none of the medications the appellant is on to treat his diabetic condition have an added side effect of erectile dysfunction.  The September 2007 VA examination report also noted that the appellant had absence of ejaculation with "most likely etiology: Diabetes."  As the VA examination is contradictory in regard to whether the appellant's erectile dysfunction is related to diabetes or diabetic neuropathy, the Board finds that the negative nexus opinion has no probative value. 

The October 2009 VA examination report indicates that the appellant's erectile dysfunction had a most likely etiology of "advancing age."  The September 2010 VA examination report stated that that an "erectile dysfunction contributing cause(s): Diabetic neuropathy."  However, the examiner did not provide a rationale for the opinion.  The September 2010 VA examiner also noted that the most likely etiology of erectile dysfunction was diabetic neuropathy, but did not provide a rationale for the opinion.  As the VA examiners did not provide rationales for the opinions, the opinions have limited probative value.  However, the opinions indicate the appellant's erectile dysfunction is related to service-connected diabetic neuropathy.

The February 2012 VA examiner opined that the etiology of the appellant's erectile dysfunction was advancing age.  The examiner found that it was not as likely as not attributable to one of the appellant's other diagnoses.  However, the examiner did not provide a full rationale for the opinion or address whether the appellant's erectile dysfunction was aggravated by a service-connected disability.  Consequently, the February 2012 VA examiner's negative nexus opinion has no probative value.

Based on a review of the record, the Board finds that the evidence is in equipoise as to whether the appellant's erectile dysfunction is caused or aggravated by service-connected diabetes mellitus.  There are several medical opinions in the VA examination reports indicating the appellant's erectile dysfunction is related to his service-connected diabetes mellitus and diabetic neuropathy.  The April 2007 letter from the VA nurse practitioner also indicates that the appellant's erectile dysfunction is secondary to his service-connected diabetes mellitus.  Although there are also negative opinions of record, as discussed above, they have no probative value.  Giving the appellant the benefit of the doubt, as the medical evidence indicates that there is a nexus between his erectile dysfunction and his service-connected diabetes mellitus and peripheral neuropathy, service connection for erectile dysfunction is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, is granted.



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


